DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 11/02/2022 after final rejection of 07/27/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered. The Office action on currently pending claims 1-20 follows.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “source of cooling fluid” must be shown and reference number(s) provided therefor in the drawings and specification, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 17 is objected to because of the following informalities: claim recites open-ended clauses: “configured to couple” and “configured to attach”  in lines 12 and 14 of the claim, while referring to the assembled structure (i.e., to the end product/apparatus). This creates ambiguity as to whether the components associated with said open-ended clauses are actually “coupled” or “attached”. Just because something is “configured to” do something (i.e. is “capable of” doing something), doesn’t actually mean it does it. “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that “configured to” does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 2008 WL 5105055 at *5(BPAI Nov. 19, 2008). Appropriate correction is required. Applicant must use definitive and explicit limitations instead of the open-ended ones, e.g., “coupled”, “attached”, etc. For the examination purposes the Office will interpret the claim as reciting the limitations “coupled” and “attached”.

Claim Rejections - 35 USC § 112

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Independent claim 1, as amended, recites the limitations: “a second amount of heat less than the first amount of heat, and wherein the fluid flows serially from a source of cooled fluid to the first cooling block and then to the second cooling block such that the fluid is cooler when passing through the first cooling block associated with the first component than when passing through the second cooling block associated with the second component”.
	Further, independent claim 9, as amended, recites the limitations: “a second component of the computer system that generates a second amount of heat less than the first amount of heat, wherein the fluid is cooler when passing through the first cooling block associated with the first component than when passing through the second cooling block associated with the second component”.
	There is no support in the specification for the aforementioned limitations.
	Depended claims 2-8 and 10-16 inherit the aforementioned problems of the independent  claims 1 and 9, and therefore, have been also rejected along with said independent claims 1 and 9.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-10, and 13-16, as best understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 9, 638, 480 to Maranville (cited in IDS).
Regarding claims 1, 2, 9, 10, and 15, Maranville discloses thermal management assembly for a vehicle (101), (Fig. 1, 2; col.1, line 60-col.2, line 25, col.2, lines 35-47, col.3, lines 5-42, col.4, lines 38-52, col.7, lines 28-45, col.8, lines 29-42) comprising: a heating ventilation and air conditioning system of the vehicle ((136), col.2, lines 25-47, col.5, lines 5-54) to control temperature or humidity inside a body of the vehicle (101), (col.2, lines 25-61, col.5, lines 10-38)); and a thermal management assembly (130) in fluid communication with the heating ventilation and air conditioning system of the vehicle (101) and coupled to a computer system (200) of the vehicle (101) to supply a liquid or gas fluid (col.1, lines 63-65) from the heating ventilation and air conditioning system of the vehicle (101) to cool at least a portion of the computer system (200), (col.1, line 60-col.2, line 65, col.5, lines 5-54, col.6, line 17-col.7, line 24, Fig. 2), wherein the thermal management assembly comprises a first manifold ((230) and accompanying piping, Fig. 2) to transfer the fluid to a first cooling block (all structure accommodating coolant flow within (200)) associated with a first component (214) of the computer system (200) that generates a first amount of heat, (col.1, line 60-col.2, line 65, col.5, lines 5-54, col.6, line 17-col.7, line 24, Fig. 2), wherein the thermal management assembly comprises: a second manifold ((234) and accompanying piping, Fig. 2), wherein the first manifold is configured to transfer the fluid to the first cooling block associated with the first component of the computer system (all structure accommodating coolant flow within (200) and associated with the component (214)) and to the second manifold, and wherein the second manifold is configured to transfer the fluid to a second cooling block (all structure accommodating coolant flow within (200) and associated with another component (210)) associated with a second component of the computer system (another component (106) of the computer system (200)) that generates a second amount of heat less than the first amount of heat (inherently, since the second component (106) is an autonomous driving module and the first component (214) is a computer power supply for all computing components, including said autonomous driving module (106)), and wherein the fluid flows serially from a source of cooled fluid (202) to the first cooling block and then to the second cooling block such that the fluid is cooler when passing through the first cooling block associated with the first component (214) than when passing through the second cooling block associated with the second component (106) (inherently, since the cooling fluid entering the second component (106) is being preheated by the first component (214)), (Fig. 2).
Alternatively, it would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have directed the cooling fluid in Maranville in any suitable way, including as claimed, as an obvious design choice, in order to achieve the most effective cooling, since all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007). Also, selection of the proper optimal shape of the cooling loop (so the cooling fluid would travel as claimed) would have been also obvious thing to do to a person of the ordinary skill, since the rational that a particular shape is a design choice may be found in legal precedent: See In re Dailey, 357 F.2d669, 149 USPQ 47 (CCPA 1966). 
Regarding claim 3, Maranville discloses that the first manifold (230) comprises a first opening (inherently present, see flow directions identified by arrows on Fig. 2) to transfer the fluid to a second opening (inherently present, see flow directions identified by arrows on Fig. 2)  associated with the second manifold ((234, 264) and accompanying piping, Fig. 2).
Regarding claims 4 and 14, as best understood, Maranville discloses that each of the first component and the second component (either one of the components comprises at least one of a graphics processing unit (inherently present within (106)), a central processing unit (inherently present within (106)), a voltage regulator, an ethernet controller, a chipset (inherently present within (106)), a solid-state drive, a power supply (214), a memory device (inherently present within (106)), an image processing unit (inherently present within (106)), or a network interface card.
	Regarding claims 6 and 13, as best understood, Maranville discloses that the first manifold ((230) and accompanying piping, Fig. 2) comprises a first portion (i.e., the top or bottom portions of (230) on Fig. 2) to cool the first component  and a second portion (i.e., the top or bottom portions of (230) on Fig. 2) to cool a third component (210) of the computer system (200), the first portion being different than the second portion (inherently, since the top and bottom portions of (230) and accompanying piping are different portions).
	Regarding claims 7, 8, and 16, Maranville discloses that the computer system comprises a housing (col.1, line 60-col.2, line 25, col.3, line 5-col.4, line 15. Also, the housing is inherently present, i.e., the vehicle body, etc.) enclosing the first component and the second component (either one of the components  (106, 210, 214)), and wherein the manifold ((230) and accompanying piping, Fig. 2) is coupled to a front surface of the housing or a back surface of the housing (inherently, since it’s coupled to the vehicle body).

Claims  5, 11, and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Maranville in view of US 6, 043, 980 to Katsui (of record).
Regarding claims 5, 11, and 12, Maranville discloses all as applied to claims 3 and 9, but does not explicitly teach wherein the thermal management assembly comprises a heatsink between the first manifold and the first component and one or more heat pipes adjacent to the first cooling block, wherein the one or more heat pipes are configured to transfer heat away from the first component toward the first cooling block.
Heatsinks and heat pipes have been notoriously known and widely used in the cooling art before the effective filing date of the claimed invention as evidenced, e.g., by Katsui, which teaches a thermal management assembly (Fig. 12A) comprising a heatsink (20, 21) between a fan  (22) and at least one component to be cooled (28) and one or more heat pipes (25) adjacent to a cooling block (26), wherein the one or more heat pipes (25) are configured to transfer heat away from the component (28) toward the cooling block (26).
Since the inventions of Maranville and Katsui are from the same field of endeavor (i.e., cooling arrangements for electronic devices), the purpose of the heatsink and heat pipes taught by Katsui would be recognized in the invention of Maranville.
Therefore, it would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have modified to Maranville by providing the heat sink and heat pipes as taught by Katsui, so the modified Maranville would have the thermal management assembly comprising: a heatsink between the first manifold the first component and one or more heat pipes adjacent to the first cooling block, wherein the one or more heat pipes are configured to transfer heat away from the first component toward the first cooling block, as claimed, in order to predictably enhance cooling efficiency by augmenting thermal coupling and heat dissipation. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter

Claims 17-21 will be allowed upon obviation of the objections as explained above.
	The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the apparatus as recited in the independent claim 17, and at least in part, because claim 17 recites new limitations: “wherein the second manifold comprises: a groove [coupled--  to a third component of the computer system or a printed board on which the third component of the computer system is mounted, and a locking mechanism [attached-- to the third component of the computer system or the printed board”.
	The aforementioned limitations in combination with all remaining limitations of claim 17, are believed to render said claim 17 and claims 18-21 depending therefrom allowable over the prior art of record taken alone or in combination and subject to obviation of the objections as explained above.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments have been fully considered but they moot in view of the new grounds of rejection and since the rejected claims continue to read on Maranville alone or as modified as explained above in the body of the rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835